 



EXHIBIT 10.3
EXECUTION COPY
THIRD AMENDMENT
     THIRD AMENDMENT, dated as of May 10, 2006 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of November 19, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Countrywide Financial
Corporation (“CFC”), Countrywide Home Loans, Inc. (“CHL”), the Lenders party
thereto (the “Lenders”), Lloyds TSB Bank, PLC and Société Générale, as
Documentation Agents (in such capacity, the “Documentation Agents”), BNP
Paribas, as Syndication Agent (in such capacity, the “Syndication Agent”),
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), and Royal Bank of Canada, as Managing Administrative
Agent (in such capacity, the “Managing Administrative Agent”).
RECITALS
     A. WHEREAS, CFC, CHL, the Lenders, the Documentation Agents, the
Syndication Agent, the Administrative Agent and the Managing Administrative
Agent are parties to the Credit Agreement.
     B. WHEREAS, CFC and CHL have requested that the Lenders agree to make
certain amendments relating to the Credit Agreement as set forth herein.
     C. WHEREAS, the Lenders are willing to agree to such amendments, in each
case subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing Recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
     1. Defined Terms. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
     2. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended by deleting the defined term “Total Usage” in its entirety.
     3. Amendment to Section 2.01(b). Section 2.01(b)(ii)(x) of the Credit
Agreement is hereby amended by deleting the phrase “in no event shall the
aggregate amount of the Commitments exceed $3,000,000,000” and substituting in
lieu thereof “in no event shall the aggregate amount of the Commitments exceed
$2,600,000,000”.
     4. Amendment to Section 2.11(b). Section 2.1l(b) of the Credit Agreement is
hereby amended by (i) deleting the parenthetical phrase “(“Total Usage”)” and
the phrase “the sum of”, each in the eighth line of Section 2.11(b) and
(ii) deleting the parenthetical phrase “(the “Utilization Threshold”)” in the
tenth line of Section 2.1l(b).
     5. Amendment to Section 4.02(a). Section 4.02(a) of the Credit Agreement is
hereby amended by deleting the parenthetical “(other than the representation and
warranty set



--------------------------------------------------------------------------------



 



2

forth in Section 3.04(c))” and substituting in lieu thereof “(other than the
representations and warranties set forth in Sections 3.04(c) and 3.06(a) for
Borrowings after the Effective Date)”.
     6. Amendment to Section 6.01. Section 6.01 of the Credit Agreement is
hereby deleted in its entirety and in lieu thereof, the following shall be
substituted:
SECTION 6.01. Financial Condition Covenants. (a) CFC will not have a
Consolidated Net Worth at any time of less than $7,680,000,000 and (b) CHL will
not have a Consolidated Net Worth at any time of less than $2,400,000,000.
     7. Effective Date. This Amendment shall be effective on and as of the day
and year first above written (the “Effective Date”) subject to the delivery on
or prior to such date to the Managing Administrative Agent of the documents
indicated below and the satisfaction of the other conditions set forth below:
          (a) A copy of this Amendment, duly executed by the parties hereto.
          (b) Consents to this Amendment in forms reasonably satisfactory to the
Managing Administrative Agent from the Required Lenders.
          (c) Evidence satisfactory to the Agents that all fees and expenses
payable to the Agents and the Lenders prior to or on the Effective Date have
been paid in full.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
     9. Representations and Warranties. Each of CFC and CHL hereby represents
and warrants to the Lenders and the Managing Administrative Agent as follows:
          (a) Each of CFC and CHL has the corporate power and authority and the
legal right to execute, deliver and perform this Amendment and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Amendment. This Amendment has been duly executed and delivered on behalf
of CFC and CHL and constitutes the legal, valid and binding obligation of CFC
and CHL enforceable against each such Person in accordance with its terms.
          (b) The representations and warranties of the Borrower set forth in
Article III of the Credit Agreement as amended hereby are true and correct in
all material respects as of the date hereof.
     10. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
[Signature pages following]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

              COUNTRYWIDE FINANCIAL CORPORATION,     a Delaware corporation
 
       
 
  By   /s/ Jennifer Sandefur
 
       
 
  Name   Jennifer Sandefur
 
  Title:   Senior Managing Director & Treasurer
 
            COUNTRYWIDE HOME LOANS, INC.,     a New York corporation
 
       
 
  By   /s/ Jennifer Sandefur
 
       
 
  Name   Jennifer Sandefur
 
  Title:   Senior Managing Director & Treasurer

Signature Page to the Third Amendment to the Countrywide 364-Day Credit
Agreement
Royal Bank of Canada as Managing Administrative Agent



--------------------------------------------------------------------------------



 



 

              ROYAL BANK OF CANADA, as Managing     Administrative Agent
 
       
 
  By   /s/ David Wheatley
 
       
 
  Name   David Wheatley
 
       
 
  Title   Manager, Agency
 
       

Signature Page to the Third Amendment to the Countrywide 364-Day Credit
Agreement Royal Bank of Canada as Managing Administrative Agent

 